Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATUS OF CLAIMS

Claims 19-21, 23-31, 36-37, 50 and 53 are currently pending in the instant application according to the claim amendment submitted on December 3, 2020.  

RESPONSE TO REMARKS & AMENDMENTS
Applicant’s arguments and amendments filed December 3, 2020 have been fully considered and entered into the application.  All objections and rejections not explicitly maintained herein are withdrawn. In particular, Applicants have canceled the non-elected subject matter of previously withdrawn claims 33-35 and 38 in response to the Ex Parte Quayle action.  
Since the prior art rejection was overcome by the amendment dated June 9, 2020, the scope of the search and examination was expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claims, including rejoinder of previously withdrawn claims as indicated below.
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement as set forth in the Office action mailed on May 20, 2015 is hereby withdrawn. In view of the withdrawal of the election requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 25, line 1, “compound” is replaced with ---composition---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed products are novel and non-obvious over the prior art because of the structural limitations in the claimed compounds.  The closest prior art is, for example, Los et al. as applied in previous actions.  Although the compounds are structurally similar, the prior art compounds differ in that Los et al. does not teach or suggest separation of the carbamate from the R group, whereas the instant claims recite that “the second carbamate group is separated from R by 2 or more linearly connected atoms, wherein the second carbamate group is separated from M by 2 or more linearly connected atoms.”   Since Los et al. only teaches compounds having the second carbamate group directly attached to the R group, the prior art contains no suggestions to make the particular changes necessary to arrive at the compounds of the instant claims.  Since the prior art does not provide a suggestion or the motivation to make the changes to arrive at the instant compounds, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 19-21, 23-31, 36-37, 50 and 53 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699